Listing Report:Supplement No. 183 dated Mar 03, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 435489 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.39% Starting borrower rate/APR: 27.39% / 29.73% Starting monthly payment: $123.10 Auction yield range: 11.05% - 26.39% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.73% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jan-2007 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 7 Inquiries last 6m: 1 Employment status: Self-employed Enhanced (1-5): 3 Current / open credit lines: 5 / 5 Length of status: 4y 6m Credit score: 720-739 (Mar-2010) Total credit lines: 7 Occupation: Other Now delinquent: 0 Revolving credit balance: $893 Stated income: $1-$24,999 Amount delinquent: $0 Bankcard utilization: 10% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: diversification-platoon Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Car Purchase I am planning on buying a 2007 Cobalt. I have $4,000 in cash but I need $3000 for the Tax, title, tags, & fees. I am a responsible person who takes my credit and financial serious. Besides this will also benefit my credit score as well since its my first loan, it will show I can be trusted with a loan. Information in the Description is not verified. Borrower Payment Dependent Notes Series 443895 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.0% Starting lender yield: 22.69% Starting borrower rate/APR: 23.69% / 25.98% Starting monthly payment: $234.42 Auction yield range: 8.05% - 22.69% Estimated loss impact: 8.54% Lender servicing fee: 1.00% Estimated return: 14.15% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: May-2004 Debt/Income ratio: 42% Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 12 / 9 Length of status: 3y 10m Credit score: 700-719 (Mar-2010) Total credit lines: 14 Occupation: Other Now delinquent: 0 Revolving credit balance: $23,396 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 61% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: ans5166 Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off Furniture Purpose of loan:This loan will be used to? Pay off furniture I bought when I built my new home.My financial situation:I am a good candidate for this loan because? I have a steady job and always pay my bills.Monthly net income: $ 1800Monthly expenses: $ ??Housing: $ 400??Insurance: $ 100??Car expenses: $ 150??Utilities: $ 100??Phone, cable, internet: $ ??Food, entertainment: $ ??Clothing, household expenses $ ??Credit cards and other loans: $?250??Other expenses: $ 200 Information in the Description is not verified. Borrower Payment Dependent Notes Series 448173 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,600.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.56% Starting monthly payment: $72.38 Auction yield range: 17.05% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1999 Debt/Income ratio: 28% Basic (1-10): 4 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 3 Current / open credit lines: 8 / 7 Length of status: 2y 10m Credit score: 640-659 (Feb-2010) Total credit lines: 28 Occupation: Professional Now delinquent: 4 Revolving credit balance: $3,578 Stated income: $25,000-$49,999 Amount delinquent: $885 Bankcard utilization: 56% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 17 Screen name: thoughtful-contract3 Borrower's state: Nevada Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Usng funds for car repairs. Thisi is my 4th loan requet posted.? So lets get this one done this time! I am requesting just $1600 this time. I will repay this loan back as soon as I get my tax refund back from the IRS. I would like to have this loan completed sometime before March 9th or sooner. This loan will end as soon as the loan amount is reached, Thanks for your help.Purpose of loan:This loan will be used for repairs to my car It will be repaid as soon as I get my tax refund check. It is direct deposited into my bank account.? My financial situation:I am a good candidate for this loan because I?am financially responsible and I am trying to get back on my feet after my?divorce.?Monthly net income: $ 2100Monthly expenses: $ ??Housing: $ 0??Insurance: $? 300??Car expenses: $? 500??Utilities: $? 0??Phone, cable, internet: $? 100??Food, entertainment: $? 200??Clothing, household expenses $? 300??Credit cards and other loans: $? 400The delinquency on my credit report is medical bills, of which was Lasik surgery. I just paid it off last week. The amount was Information in the Description is not verified. Borrower Payment Dependent Notes Series 448557 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.5% Starting lender yield: 9.00% Starting borrower rate/APR: 10.00% / 12.11% Starting monthly payment: $806.68 Auction yield range: 8.05% - 9.00% Estimated loss impact: 8.68% Lender servicing fee: 1.00% Estimated return: 0.32% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1990 Debt/Income ratio: 16% Basic (1-10): 5 Inquiries last 6m: 0 Employment status: Part-time employee Enhanced (1-5): 5 Current / open credit lines: 4 / 3 Length of status: 0y 9m Credit score: 780-799 (Mar-2010) Total credit lines: 21 Occupation: Architect Now delinquent: 0 Revolving credit balance: $96 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 1% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: wise-useful-basis Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Start-up car service in Napa Valley Purpose of loan:This loan will be used to start a new car service in the Napa Valley. With this loan, we will purchase a new vehicle, obtain the necessary commercial auto, general liability and worker's compensation insurances, apply for business licenses, hire part-time drivers and open a bank account with a balance to help get us started. Initial projections for this business indicate that the business will be profitable even with one car operating three days per week.My financial situation:I am a good candidate for this loan because my credit history is healthy, not only with an outstanding pay-back record, but also with a long history. I currently have a part-time job working Monday through Thursday and intend to continue in this position until this new business venture expands to the point that it can support me full-time. In addition to my current revenue source, my spouse also works full-time in the transportation industry. Information in the Description is not verified. Borrower Payment Dependent Notes Series 448563 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $14,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 1.5% Starting lender yield: 8.00% Starting borrower rate/APR: 9.00% / 9.34% Starting monthly payment: $445.20 Auction yield range: 3.05% - 8.00% Estimated loss impact: 1.50% Lender servicing fee: 1.00% Estimated return: 6.50% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Oct-1982 Debt/Income ratio: 20% Basic (1-10): 7 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 18 / 17 Length of status: 16y 9m Credit score: 840-859 (Feb-2010) Total credit lines: 36 Occupation: Other Now delinquent: 0 Revolving credit balance: $21,703 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 35% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: capital-force3 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description shopkeeper seeks shop ownership Purpose of loan:This loan will be used to? pay out the current owner a retail store in San Francisco. It's been a successful retail store of over six years.? The business has been analyzed by an established financial consultant who advises this to be a low risk investment.?? Five page business presentation available upon request including income statements.My financial situation:I am a good candidate for this loan because I have a proven repayment record with no missed monthly payments on any current balances. Information in the Description is not verified. Borrower Payment Dependent Notes Series 448569 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,500.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $203.56 Auction yield range: 11.05% - 34.00% Estimated loss impact: 10.87% Lender servicing fee: 1.00% Estimated return: 23.13% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Oct-1995 Debt/Income ratio: 37% Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 13 / 10 Length of status: 0y 6m Credit score: 640-659 (Feb-2010) Total credit lines: 21 Occupation: Computer Programmer Now delinquent: 0 Revolving credit balance: $19,370 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 94% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: MIKE_L Borrower's state: Ohio Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay off a credit card Purpose of loan:This loan will be used to pay off a credit card.? I'm back to work now at a?stable job,?however I was out of work for about 5 months last year.? I got behind on my credit card payments and I am just now getting caught up.? I am able to make all of my payments now, but I still got a settlement offer from?one of my Credit Cards.??This loan will be used to pay for part of the settlement. I owe about $16,300,?my current credit card payment is around $310, they are forgiving just under $9,000 and I will have to pay $7300?for the settlement.? The loan is for less than the settlement, I will use my tax return?for the remainder(I have already received it).My financial situation:I am a good candidate for this loan because I have always payed my bills on time.? Until I lost my job last year, I have always had excellent credit. Getting rid this credit card will greatly help my situation.? The payment for this loan, even at the highest interest rate will still be much less(?at least $100?less)?than the credit card payment.Monthly net income: $?4416 (my income only)Monthly expenses: $?3560??Housing: $?625??Insurance: $ 25??Car expenses: $?200??Utilities: $?150??Phone, cable, internet: $?200????Food, entertainment: $?200??Clothing, household expenses $100??Credit cards and other loans: $1900???Other expenses: $ 260 ChildcareAdditional IncomeEbay: $200/mo (this isn't always consistent) Information in the Description is not verified. Borrower Payment Dependent Notes Series 448587 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.5% Starting lender yield: 8.25% Starting borrower rate/APR: 9.25% / 11.35% Starting monthly payment: $797.91 Auction yield range: 8.05% - 8.25% Estimated loss impact: 8.66% Lender servicing fee: 1.00% Estimated return: -0.41% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-1999 Debt/Income ratio: 37% Basic (1-10): 4 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 21 / 19 Length of status: 1y 9m Credit score: 760-779 (Mar-2010) Total credit lines: 30 Occupation: Accountant/CPA Now delinquent: 0 Revolving credit balance: $1,026 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 1% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: poetic-hope3 Borrower's state: Massachusetts Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Buying a Business Purpose of loan:This loan will be used to purchase a businessMy financial situation:I am a good candidate for this loan because I have a steady income and will make payments on time. Information in the Description is not verified. Borrower Payment Dependent Notes Series 448611 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 25.00% Starting borrower rate/APR: 26.00% / 28.32% Starting monthly payment: $201.45 Auction yield range: 17.05% - 25.00% Estimated loss impact: 19.44% Lender servicing fee: 1.00% Estimated return: 5.56% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jun-1998 Debt/Income ratio: 26% Basic (1-10): 5 Inquiries last 6m: 3 Employment status: Full-time employee Enhanced (1-5): 3 Current / open credit lines: 9 / 9 Length of status: 1y 9m Credit score: 700-719 (Mar-2010) Total credit lines: 27 Occupation: Analyst Now delinquent: 0 Revolving credit balance: $2,306 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 64% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 2 Screen name: foxy-fairness2 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Advance from taxes refund Purpose of loan:To cover the down payment for a new carI made the bad decision of purchasing a car before I received my $8,000 first time home buyer cash back from the IRS. I called the IRS Folks they said that it will take about 12 16 week until I get that money and that is not until June. My financial situation:I'm in a good finacial situation My credit score is above a 700. I just got a House, I'm Married with another additional Income and I'm getting a raise in June of this year. ????Monthly net income: $ By Myself $3800 combined with my wife $5600 ????Monthly expenses: $ ??Housing: $ 2600 ???? ???
